    EXHIBIT H



Case 5:19-cv-04082-CJW-KEM Document 2-9 Filed 12/05/19 Page 1 of 3
          Case 3:16-cv-30184-MGM Document 10 Filed 11/29/16 Page 1 of 6
            Case 3:16-cv-30184-MAP Document 2 Filed 11/23/16 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



                                  )
   JOHN DOE,                      )
        Plaintiff                 )              CIVIL ACTION NO.: 3:l6cv-30l84
                                  )
                                  )
                                  )
   WILLIAMS COLLEGE,              )
                                  )
          Defendant.              )


                         MOTION TO PROCEED UNDER PSEUDONYM
                              AND FOR PROTECTIVE ORDER

           Plaintiff John Doe ("Plaintiff'), by and through his attorney, hereby seeks authorization

    to proceed under a pseudonym in the above-captioned case. In light of the serious nature of the

    allegations contained in the complaint, Plaintiff is concerned about acts of reprisal that could

    prevent Plaintiff from proceeding with his education, his career, or that could cause him

    physical or mental harm should his name be disclosed to the public. Therefore, Plaintiff moves

    the Court for the entry of: (i) an order granting Plaintiff leave to proceed under a pseudonym;

    and (ii) a protective order (a) prohibiting Defendant and its agents from disclosing Plaintiffs

    identity to any third party other than necessary to defend against this action; (b) ordering that if

    any party files a document in the public record that would otherwise identify Plaintiff, the

    filing party shall redact personal identifiers consistent with this Order and Fed. R. Civ. P. 5.2;

    and (c) ordering that such informed third parties shall be provided a copy of the Court's order        I




ALLotuE~ Wltt&d-fJ?e;~to~y6··~d-~
~~lI~'Y~
  tuU@dCl.~V:i'P\/ 11·;.q.&
      Case 5:19-cv-04082-CJW-KEM Document 2-9 Filed 12/05/19 Page 2 of 3
    ?
                   Case 3:16-cv-30184-MGM Document 10 Filed 11/29/16 Page 3 of 6
"       -            Case 3:16-cv-30184-MAP Document 2 Filed 11/23/16 Page 2 of 3



             and shall not identify Plaintiff other than as may be necessary with respect to this action.

             Plaintiff has provided the Court, under seal, a signed copy of his affidavit that contains his true

             identity. Plaintiff requests that the impoundment last in perpetuity or until further order of the

             court. A memorandum of law in support and proposed order accompany this motion.



            Date: November 23,2016                        Respectfully submitted,

                                                          JOHN DOE
                                                          PLAINTIFF



                                                          By: lsi Stacey Elin Rossi
                                                          STACEY ELIN ROSSI, BBO# 681084
                                                          ROSSI LAW FIRM
                                                          P.O. Box 442
                                                          Hoosick Falls, New York 12090
                                                          (413)248-7622




               Case 5:19-cv-04082-CJW-KEM Document 2-9 Filed 12/05/19 Page 3 of 3
